UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6210



WILLIAM A. FISHER,

                                           Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; PAGE TRUE, Warden
Sussex I Prison,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-811-3)


Submitted:   May 30, 2002                   Decided:    June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William A. Fisher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William A. Fisher seeks to appeal the district court’s order

dismissing    his   28   U.S.C.A.   §   2254     (West    1994    &   Supp.   2001)

petition.     We dismiss the appeal for lack of jurisdiction because

Appellant’s notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                  This appeal period is

“mandatory and jurisdictional.”             Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

December    6,   2001.     Fisher’s     notice    of     appeal   was   filed   on

January 9, 2002.*    Because Fisher failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we deny leave to proceed in forma pauperis, deny a certificate of

appealability and dismiss the appeal. We also deny Fisher’s motion

requesting an evidentiary hearing, release from prison, a new bond

hearing, a new trial and a dismissal of the charges.                  We dispense


     *
       For the purpose of this appeal, we assume that the date
appearing on Fisher’s notice of appeal is the earliest date it
could have been given to prison officials for mailing. See Fed. R.
App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                        2
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3